                        THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

 WACKER DRIVE EXECUTIVE SUITES,
 LLC, on behalf of itself, individually, and on
 behalf of all others similarly situated,

                        Plaintiff,                   Case No. 1:18-cv-5492

        v.                                           Magistrate Judge Sunil R. Harjani

 JONES LANG LASALLE AMERICAS
 (ILLINOIS), LP,

                        Defendant.


                      DEFENDANT’S DISCOVERY STATUS REPORT

       Pursuant to the Court’s September 24, 2019 Order (Dkt. No. 82), Defendant Jones Lang

LaSalle Americas (Illinois), LP (“JLL”) respectfully submits the following status report.

I.     BUILDINGS FOR WHICH JLL WILL PRODUCE DOCUMENTS

       JLL currently manages 15 buildings that fall within the putative class: 1 N. Franklin Street;

101 N. Wacker Drive; 111 S. Wacker Drive; 111 W. Jackson Boulevard; 123 N. Wacker Drive;

125 S. Wacker Drive; 175 W. Jackson Boulevard; 180 N. LaSalle Street; 20 N. Wacker Drive; 200

W. Adams Street; 200 W. Jackson Boulevard; 224 S. Michigan Avenue; 231 S. LaSalle Street; 36

S. Wabash Avenue; and 71 S. Wacker Drive. Subject to the issues described in Section II below,

JLL is in the process of producing the following categories of documents related to these 15

buildings that are in JLL’s possession, custody, or control: management agreements, building

rules and regulations, tenant handbooks, moving procedures, any lists of preferred contractors (to

the extent they exist), and any lists of preferred movers (to the extent they exist).

       JLL no longer manages five buildings that fall within the putative class: 175 N. Franklin

Street; 201 N. Clark Street; 300 S. Wacker Drive; 330 S. Wells Street; and 77 W. Wacker Drive.

To the extent JLL still has in its possession, custody or control any of the above categories of
documents for the time period when JLL managed these five buildings, and subject to the issues

described in Section II below, JLL will produce such documents.

II.     LANDLORD DOCUMENTS WHICH JLL CURRENTLY IS PRECLUDED
        FROM PRODUCING.

        A.       Lease Agreements and Related Documents.

        Plaintiff has requested that JLL “[p]roduce the lease provisions as to complying with

building rules used by JLL at each of the buildings JLL has managed in the Chicago Loop since

August 13, 2014.” This request implicates hundreds (if not thousands)1 of leases to which JLL is

not a party (the leases are between the building landlords and their tenants) – which in and of itself

makes this request unduly burdensome and not proportionate to the needs of this litigation. The

landlords and tenants consider these leases – and, in some instances, even the fact that a party is a

tenant of a particular building – highly confidential.

        While JLL has access to the majority of the lease agreements for the 15 buildings it

currently manages, JLL does not have the authority to produce them without consent from the

landlords. The majority of the management agreements between JLL and the landlords contain

confidentiality clauses with language similar to the following:

                “Except as otherwise required by law or court order, or as authorized or
                 permitted by Owner, Manager shall not disclose or permit the disclosure of
                 any confidential information regarding the Property to anyone other than
                 Owner or to persons designated by Owner, except as reasonably required to
                 carry out the duties of Manager under this Agreement. Manager shall
                 immediately notify Owner of any court order or subpoena (at Owner’s
                 expense) requiring disclosure of confidential information, shall cooperate
                 with Owner’s counsel in the appeal or challenge of any such order or
                 subpoena, and shall not disclose any confidential information pursuant to
                 such court order or subpoena until Owner has exhausted any lawful or
                 timely appeal or challenge that Owner elects to file or make.”


1
 There are 20 buildings in the putative class, and the number of tenants in each building ranges from 40 to
175 at any given time. Additionally, tenants have consistently moved and leases have been amended and
renewed throughout the putative class period.
                                                    2
                “Manager agrees, for itself and all persons retained or employed by
                 Manager in performing its services, to hold in confidence and not to use or
                 disclose to others any confidential or proprietary information of Owner
                 heretofore or hereafter disclosed to Manager, which may become known to
                 Manager in the performance of, or as a result of, its services, except where
                 Owner specifically authorizes Manager to disclose any of the foregoing to
                 others or such disclosure reasonably results from the performance of
                 Manger’s duties hereunder.”

        JLL has begun discussions with the landlords of the buildings that JLL currently manages

about Plaintiff’s requests for production of highly confidential information (specifically, the

leases), and some of the leases may require the landlord to give notice to the tenants before

assenting to production of these documents.

        To short-circuit this unwieldy issue, JLL proposes the parties attempt to agree on a

sampling method to survey the leases from the buildings which JLL currently manages and, after

receiving permission from the applicable building landlords, JLL will produce anonymous

exemplars of lease provisions related to (i) compliance with building rules; and (ii) labor harmony.

Based on discussions to date, JLL anticipates some of the landlords, including the landlords of

123 N. Wacker Drive and 101 N. Wacker Drive, will allow JLL to disclose certain confidential

documents without a subpoena or court order, including anonymous exemplars of lease provisions

sought by Plaintiff. JLL anticipates other landlords (and perhaps tenants as well) are likely to seek

to preclude production of leases.2 JLL’s discussions with building landlords are ongoing.

        In short: (i) JLL is not currently in a position to produce any documents on behalf of the

buildings it currently manages that the landlords consider “Confidential” pursuant to the respective

management agreements, which includes leases; (ii) JLL anticipates it may soon be in a position

to produce anonymous exemplars of lease provisions for some buildings—namely 123 N. Wacker


2
 The concerns raised herein about the leases may apply to other documents that may be in JLL’s possession,
custody, or control, but that the landlords and/or tenants view as highly confidential. We will alert Plaintiff
and the Court to any issues as they come into focus.
                                                      3
Dr. and 101 N. Wacker Dr.; and (iii) if Plaintiff continues to press its request for production of

lease documents, there likely could be efforts by landlords and tenants to weigh in on the requests.

       For the five buildings that JLL no longer manages, Plaintiff will have to subpoena lease

agreements and related documents, as there no longer is any contract between JLL and the

landlords that would provide JLL with a mechanism to seek even anonymous exemplar documents.

       B.      Documents Related to Moves and Remodeling.

       Plaintiff also requested that JLL produce “all documents which indicate the number and

names of JLL tenants who have moved and/or conducted remodeling of their leased space” and

“correspondence/email from tenants pertaining to the union contractor rule.” These requests seek

an exorbitant number of documents, as several hundred documents and communications may be

generated for each construction project and/or move that takes place, and each tenant in each of

the 20 buildings may have remodeled or moved several times within the putative class period.

       In lieu of producing such documents at this time, JLL will agree to stipulate not to contest

numerosity for purposes of class certification. The Parties may revisit whether production of such

documents or communications are necessary after the Court has ruled on class certification.

III.   ANY “UNION STEWARDS” FOR THE BUILDINGS AT ISSUE

       After a conducting a reasonable search and inquiry, JLL is only aware of one JLL employee

working in the buildings at issue who is a “union steward” of any of the unions at issue in this

lawsuit: the Chief Engineer at 180 N. LaSalle Street is a “union steward” for the International

Union of Operating Engineers Local 399. JLL is not aware of any other JLL employees who serve

as “union stewards” for the buildings at issue that it currently manages. Investigation continues,

and JLL will update this response, as necessary.




                                                   4
Dated: October 4, 2019       Respectfully submitted,


                             JONES LANG LASALLE AMERICAS
                             (ILLINOIS), LP
                             /s/ Scott T. Schutte
                                 One of Its Attorneys

                             Philip A. Miscimarra
                             Scott T. Schutte
                             Stephanie L. Sweitzer
                             Kevin F. Gaffney
                             Heather J. Nelson
                             MORGAN, LEWIS & BOCKIUS LLP
                             77 West Wacker Drive
                             5th Floor
                             Chicago, IL 60601
                             Tel: 312.324.1000
                             Fax: 312.324.1001
                             philip.miscimarra@morganlewis.com
                             scott.schutte@morganlewis.com
                             stephanie.sweitzer@morganlewis.com
                             kevin.gaffney@morganlewis.com
                             heather.nelson@morganlewis.com

                             Attorneys for Defendant




                         5
                                 CERTIFICATE OF SERVICE

       I certify that on the 4th day of October 2019, a true and correct copy of the foregoing

document was electronically filed with the Clerk of the Court using the Court’s CM/ECF system,

which will send notification to the following attorneys of record for Plaintiff:

                                         Ryan F. Stephan
                                         James B. Zouras
                                    STEPHAN ZOURAS, LLP
                              100 North Riverside Plaza, Suite 2150
                                      Chicago, Illinois 60601
                                       Tel: 1.312.233.1550
                                  rstephan@stephanzouras.com
                                   jzouras@stephanzouras.com

                                        Howard W. Foster
                                        Matthew A. Galin
                                           FOSTER PC
                                 150 N. Wacker Drive, Suite 2150
                                     Chicago, Illinois 60606
                                      Tel: +1.312.726.1600
                                      hfoster@fosterpc.com
                                      mgalin@fosterpc.com

                                       Aaron R. Walner
                                THE WALNER LAW FIRM LLC
                                555 Skokie Boulevard, Suite 250
                                   Northbrook, Illinois 60062
                                     Tel: +1.312.371.2308
                                 awalner@walnerlawfirm.com
                                  walner@walnerlawfirm.com

                                       Attorneys for Plaintiff

                                                                 /s/ Scott T. Schutte
